Citation Nr: 1222051	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial disability rating decision in excess of 30 percent for service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned a 30 percent disability rating, effective August 10, 2007.  

In his May 2010 VA Form 9, the Veteran requested that he be scheduled for a videoconference hearing before the Board.  He was scheduled for such a hearing on June 20, 2012.  Prior to presenting testimony at his hearing, the Veteran submitted a written statement dated in June 2012 indicating his desire to withdraw his pending appeal for an initial evaluation of PTSD.  This matter will be formally dismissed in the decision below.  

In September 2010, the Veteran filed a claim of total disability rating for compensation based on individual unemployability (TDIU).  He also submitted evidence relating to a diagnosis of hypertension.  He then clarified in a July 2011 statement that his hypertension was due to his PTSD.  As such, the claims of entitlement to TDIU and service connection for hypertension, to include as secondary to his PTSD, have been raised by the record.  However, the RO has not adjudicated them and therefore the Board does not have jurisdiction over these issues.  As such, they are referred to the RO to proper adjudication. 


FINDING OF FACT

Prior to the promulgation of a decision on appeal, the Veteran withdrew his appeal of entitlement to an initial disability rating for PTSD.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial disability rating for PTSD.  38 U.S.C.A. § 7105(b)(2)(West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdraw in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or his or her representative.  38 C.F.R. § 20.204 (2011).  

After he perfected his appeal in May 2010, but before testifying before the undersigned Veterans Law Judge, the Veteran withdrew the issue of entitlement to an initial disability rating for PTSD in a June 2012 statement.  The Veteran indicated that a May 2012 rating decision had subsequently awarded him a 100 percent disability rating for his PTSD, effective May 17, 2010.  The Veteran asserted that this award satisfied his appeal.  Because the Veteran has clearly indicated his wish to withdraw the appeal for an initial disability rating for his PTSD, there remain no allegations of error or fact for appellate consideration as to the issues.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The claim for an initial disability rating for PTSD is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


